Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1-20 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 11 December 2018 claiming benefit to Provisional Application 62/778,084.

Objections and Formal Matters
SPECIFIATION: 
The disclosure is objected to because of the following informalities: 
the claims reference the “decision-support device” (claims 5, 6, 7, 10, 13, 14, 15, and 16) with a hyphen while the specification reference a “decision support device” without a hyphen; Examiner recommends spelling consistency throughout the disclosure;
the claims reference the “clinical-trial enroller” (claim 9) with a hyphen while the specification reference a “clinical trial enroller” (¶ 027) without a hyphen; Examiner recommends spelling consistency throughout the disclosure; -AND-
the claims reference the “cohort-discovery process” (claims 14 and 20) with a hyphen while the specification reference a “cohort discovery process” (¶ 027) without a hyphen; Examiner recommends spelling consistency throughout the disclosure.
Appropriate correction is recommended.
DRAWINGS: 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "115" (specification in ¶ 027-28, ¶ 049-51) and "125" (fig. 1) have both been used to designate the clinical database.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “125” has been used to designate both the clinical database and the cohort discovery.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: clinical data 115.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
procedural specification in claims 1 and 18 performs the function of “computation of a predictive instrument” but lacks the sufficient structure to perform such tasks. The disclosure does not provide additional structure for the procedural specification in the form of an algorithm to perform the function or the physical structure capable of performing the function.  Therefore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
predictive instrument in claims 1, 8, 16, 17, 18, and 19 performs the functions of “use[ing] at least some of the measurements to produce an output for presentation to a clinician and for computation of an enrollment recommendation for enrollment of the subject into see the Detailed Description in ¶ 029 and the Cross-Reference to Related Applications in ¶ 002).  However, the corresponding structure, material, or acts cannot include any structure, material, or acts disclosed only in the material incorporated by reference or a prior art reference. See Pressure Prods. Med. Supplies, Inc. v. Greatbatch Ltd., 599 F.3d 1308, 1317, 94 USPQ2d 1261, 1267 (Fed. Cir. 2010) (stating, "[s]imply mentioning prior art references in a patent does not suffice as a specification description to give the patentee outright claim to all of the structures disclosed in those references."); Atmel Corp. v. Info. Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999).  Therefore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
decision-support device in claims 5, 6, 7, 10, 13, 14, 15, and 16 performs the functions of “implementing the predictive instrument”, “stor[ing] the measurements”, “implement[ing] an acute cardiac ischemia time-insensitive predictive instrument”, and “implementing an enrollment process for enrolling patients in the particular trial” with the structure of claims 10, 13, 15, and 16 including “integrated into one of the clinical instruments”, “constituents of one or more remote components”, “implemented on the central component”, and “application-specific circuitry”. The disclosure contains adequate physical structure for performing the function on a processor (see the disclosure in ¶ 020). However, while the process of storing measurements is considered a coextensive function see MPEP § 2181(II)(b)) and therefore can be presumed to be a function of any general purpose computer without any special programming, there is an inadequate description of the algorithm for “implementing the predictive instrument”, “implement[ing] an acute cardiac ischemia time-insensitive predictive instrument”, and “implementing an enrollment process for enrolling patients in the particular trial”  in any understandable terms – including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. Therefore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
clinical-trial enroller in claim 9 performs the function of “us[ing] data provided by the one or more clinical instruments and data in a stored cohort definition to output a recommendation” but lacks the sufficient structure to perform such tasks. The disclosure does not provide additional structure for the clinical-trial enroller in the form of an algorithm to perform the function or the physical structure capable of performing the function.  Therefore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
central component in claims 11 and 15 performs the functions of “carry[ing] out cohort discovery” and “implementing the predictive instrument” (see the specification in ¶ 028-29) but lacks the sufficient structure to perform such tasks. The disclosure does not provide additional structure for the central component in the form of an algorithm to perform the function or the physical structure capable of performing the function.  Therefore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
cohort-discovery component in claims 11, 12, and 13 performs the function of  “carr[ing] out cohort discovery”, “predict[ing] a yield of suitable subjects from a first population”, see the disclosure in ¶ 052). The disclosure does not provide additional structure for the central component in the form of an algorithm to perform the function. Therefore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
cohort-discovery process in claim 14 and 20 performs the function of “carry out cohort discovery using a cohort definition that defines characteristics of patients that are to be enrolled in a particular trial” but lacks the sufficient structure to perform such tasks. The disclosure contains adequate physical structure for performing the function on a host [computer] device (see the disclosure in ¶ 052). The disclosure does not provide additional structure for the cohort-discovery process in the form of an algorithm to perform the function. Therefore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
central system in claim 17 performs the function of “determine the predictive instrument based on at least clinical data to determine configuration data selected from the group consisting of regression coefficients, neural-network weights, and decision trees, wherein the configuration data defines an input-output function of the predictive instrument for download to a decision-support device at the remote component” but lacks the sufficient structure to perform such tasks. The disclosure does not provide additional structure for the central system in the form of an algorithm to perform the function or the physical see the disclosure in ¶ 053 and ¶ 020 stating that a decision support device is in data communication with the central system but fails to provide physical structure for the central system).  Therefore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
remote component in claim 18 performing the functions of “receiving measurements from a set of one or more clinical instruments associated with a subject; using stored configuration data and/or a stored procedural specification for computing both a predictive instrument and an enrollment recommendation; communicating with a central component via a data communication link along which travels the configuration data and/or the procedural specification and/or the measurements” but lacks the sufficient structure to perform such tasks. The disclosure does not provide additional structure for the remote component in the form of an algorithm to perform the function or the physical structure capable of performing the function.  Therefore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
remote system in claim 19 performs the function of “receiving configuration data and/or a procedural specification for use in the computing of the predictive instrument and/or in the computing of the enrollment recommendation” but lacks the sufficient structure to perform the task. The disclosure does not provide additional structure for the remote system in the form of an algorithm to perform the function or the physical structure capable of performing the function.  Therefore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-20 are drawn to an apparatus or method, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites an apparatus in part performing the steps of process the measurements; wherein the configuration data and/or the procedural specification are used for computation of a predictive instrument that uses at least some of the measurements to produce an output for presentation to a clinician and for computation of an enrollment recommendation for enrollment of the subject into at least one clinical trial; the enrollment recommendation being for presentation to the clinician; and  communicating with a remote system; receipt of the configuration data and/or a procedural specification and/or for transmission of the measurements to the remote system. These steps amount to methods of 
Independent claim 18 recites a method in part performing the steps of receiving measurements from a set of one or more clinical instruments associated with a subject; using stored configuration data and/or a stored procedural specification for computing both a predictive instrument and an enrollment recommendation; the predictive instrument being configured to produce an output for presentation to a clinician based on at least some of the measurements and the enrollment recommendation being a recommendation to enroll the subject into at least one clinical trial and for presentation to a clinician, and communicating with a central component via a [communication link] along which travels the configuration data and/or the procedural specification and/or the measurements. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(B) citing the abstract idea grouping for methods of organizing human activity for commercial or legal interactions and MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  
Independent claim 19 recites a method for carrying out medical decision support in part performing the steps of receiving measurements from a set of clinical instruments (160) associated with a subject; computing a predictive instrument using at least some of the measurements to produce an output for presentation to a clinician; computing an enrollment recommendation for enrollment of the subject into at least one clinical trial for presentation to the clinician; and communicating with a remote system, wherein communicating with the remote system includes receiving configuration data and/or a procedural specification for use in the computing of the predictive instrument and/or in the computing of the enrollment recommendation, and/or transmitting the measurements to the remote system. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(B) citing the abstract idea grouping for methods of organizing human activity for commercial or legal interactions and MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).
Independent claim 20 recites a method in part performing the steps of a supporting a clinical trial, wherein supporting the clinical trial comprises enrolling a subject into the clinical trial based on enrollment-criterion data stored in the device and measurements from a set of clinical instruments associated with said device; monitoring enrollment of subjects at the devices wherein monitoring enrollment includes processing measurements collected from the clinical instruments associated with the devices; and using stored 

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites an apparatus comprising a remote component. The specification does not provide specific structure for the apparatus comprising a remote component. The use of an apparatus comprising a remote component only recites the apparatus comprising a remote component as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 1 recites a first and second interface. The specification does not provide specific structure for the interfaces. The use of a first or second interface, in this case to receive measurements and communicate with a remote system, only recites the first or second interface as a tool to perform an existing process and 
Claim 1 recites a processor coupled to storage. The specification does not provide specific structure for the processor or storage. The use of a processor coupled to storage only recites the processor coupled to storage as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 1 recites store configuration data and/or store a procedural specification. The storage of configuration data and/or a procedural specification is a tool which only serves as extra solution activities incidental to the primary process that is merely a nominal or tangential addition to the claim (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
Claim 1, 18, and 19 recites a data communication link. The specification defines the data communication link as wired, local area wireless, continuous data communication via a wide area wireless network, local data logging with periodic data exchange with the central system, etc. (Disclosure in ¶ 020 and ¶ 053). The use of a data communication link, in this case to share data over between disparate devices, only recites the data communication link as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 18 recites a remote component. The specification does not provide specific structure for the remote component. The use of a remote component only recites the remote component as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP 
Claim 20 recites a plurality of devices. The specification does not provide specific structure for the plurality of devices. The use of a plurality of devices only recites the devices as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites an apparatus comprising a remote component.
Claim 1 recites a first and second interface.
Claim 1 recites a processor coupled to storage.
Claim 1, 18, and 19 recites a data communication link.
Claim 18 recites a remote component.
Claim 20 recites a plurality of devices. 
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
store configuration data and/or store a procedural specification. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
Claim 2 recites further comprising a central system, wherein the remote component is one of a plurality of identically-structured remote components, all of which are in data communication with the central system, wherein the remote components and the central system together defined a medical decision support system. The implementation of a remote component only recites the component as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2)) amounting to instruction to implement the abstract idea using a general purpose computer. Furthermore, the courts have decided that receiving or transmitting data over a network as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 
Claim 3 recites wherein the set of clinical instruments comprises an EKG. The EKG is only recited as a tool which only serves to input biological data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception. The use of an EKG to obtain patient data is considered a well understood, routine, and conventional laboratory technique. This position is supported by Electrocardiogram (ECG or EKG), American Heart Association: Health Topics, Heart Attack (Jul 31, 2015) (treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). Therefore, the additional element is not sufficient to amount to significantly more than the recited judicial exception. 
Claim 4 recites wherein the set of clinical instruments comprises a blood-oxygen sensor. The blood oxygen sensor is only recited as a tool which only serves to input biological data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception. The courts have decided that determining the level of a biomarker in blood by any means  as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claim 5 recites further comprising a decision-support device for implementing the predictive instrument, wherein the first interface provides the measurements to the decision-support device. The implementation of a decision-support device only recites the component as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2)) amounting to instruction to implement the abstract idea using a general purpose computer. 
wherein the decision-support device stores the measurements. The implementation of a decision-support device only recites the component as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2)) amounting to instruction to implement the abstract idea using a general purpose computer. Furthermore, the courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claim 7 recites wherein decision-support device is configured to implement an acute cardiac ischemia time-insensitive predictive instrument. The implementation of an acute cardiac ischemia time-insensitive predictive instrument only recites the (ACI-TIPI) as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2)) amounting to instruction to implement the abstract idea using a general purpose computer. Furthermore, the use ACI-TIPI to assist in the triage of a patient is considered well understood, routine, and conventional. This position is supported by Philips ACI-TIPI, Philips (2009) (treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). Therefore, the additional element is not sufficient to amount to significantly more than the recited judicial exception.
Claim 8 only serves to further limit or specify the features of independent claim 1 and dependent claim 5, and hence is nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claim 9 recites wherein the decision-support device comprises a clinical-trial enroller in data communication with one or more of the clinical instruments; the clinical-trial enroller being configured to use data provided by the one or more clinical instruments and data in a stored cohort definition to output a recommendation; the recommendation being indicative of a suitability of the subject for enrollment in a particular clinical trial for which the cohort definition provides criteria for enrollment. The implementation of a clinical-trial enroller 
Claim 10 only serves to further limit or specify the features of independent claim 1 and dependent claim 5, and hence is nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claim 11 recites wherein the central component comprises a cohort-discovery component that is configured to carry out cohort discovery using a cohort definition that defines characteristics of patients that are to be enrolled in a particular trial. The implementation of a cohort-discovery component only recites the cohort-discovery component as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2)) amounting to instruction to implement the abstract idea using a general purpose computer.
Claims 12 and 13 only serve to further limit or specify the features of independent claim 1 and dependent claim 10, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claim 14 only serves to further limit or specify the features of independent claim 1 and dependent claim 5, and hence is nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claim 15 recites further comprising a decision-support device for implementing the predictive instrument, wherein the decision-support device is implemented on the central component. The implementation of a decision-support device only recites the device as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2)) amounting to instruction to implement the abstract idea using a general purpose computer.
Claim 16 recites further comprising application-specific circuitry configured to implement a decision-support device for implementing the predictive instrument, wherein the first interface provides the measurements to the application-specific circuitry. The specification does not provide additional structure for the 
Claim 17 recites, in part, determine the predictive instrument based on at least clinical data to determine configuration data selected from the group consisting of regression coefficients, neural-network weights, and decision trees, wherein the configuration data defines an input-output function of the predictive instrument. These steps serve to further limit or specify the features of independent claim 1 and dependent claim 2, and hence is nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. Additionally, these steps also amount to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a mathematical concept (MPEP § 2106.04(a)(2)(I)(A) citing the abstract idea grouping for mathematical concepts for mathematical relationships).
Claim 17 also recites, in part, for download to a decision-support device at the remote component. The limitation is utilized as a tool which only serves as extra solution activities incidental to the primary process that is merely a nominal or tangential addition to the claim (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. Additionally, the courts have decided that receiving or transmitting data over a network as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example i. receiving or transmitting data over a network, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).


Claims 1-20 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(a)-(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. An adequate written description for a computer-implemented functional claim limitation contains both the computer and the algorithm that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement (MPEP § 2161.01 and MPEP § 2181(II)(B)). Furthermore, if there is no corresponding structure disclosed in the specification (i.e., the limitation is only supported by software and does not correspond to an algorithm and the computer or microprocessor programmed with the algorithm), the limitation should be deemed indefinite as discussed above, and the claim should be rejected under 35 U.S.C. 112(b), and When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and 
procedural specification in claims 1 and 18 performs the function of “computation of a predictive instrument” but lacks the sufficient structure to perform such tasks. The disclosure does not provide additional structure for the procedural specification in the form of an algorithm to perform the function or the physical structure capable of performing the function.
predictive instrument in claims 1, 8, 16, 17, 18, and 19 performs the functions of “use[ing] at least some of the measurements to produce an output for presentation to a clinician and for computation of an enrollment recommendation for enrollment of the subject into at least one clinical trial”, “produce an output for presentation to a clinician based on at least some of the measurements”, and “using at least some of the measurements to produce an output for presentation to a clinician”. The specification only provides that predictive instrument may be the "Acute Cardiac Ischemia Time-Insensitive Predictive Instrument" (ACI-TIPI), which is described in US2017/0196505 which is bodily incorporated into the disclosure (see the Detailed Description in ¶ 029 and the Cross-Reference to Related Applications in ¶ 002).  However, the corresponding structure, material, or acts cannot include any structure, material, or acts disclosed only in the material incorporated by reference or a prior art reference. See Pressure Prods. Med. Supplies, Inc. v. Greatbatch Ltd., 599 F.3d 1308, 1317, 94 USPQ2d 1261, 1267 (Fed. Cir. 2010) (stating, "[s]imply mentioning prior art references in a patent does not suffice as a specification description to give the patentee outright claim to all of the structures disclosed in those references."); Atmel Corp. v. Info. Storage Devices, Inc.,
decision-support device in claims 5, 6, 7, 10, 13, 14, 15, and 16 performs the functions of “implementing the predictive instrument”, “stor[ing] the measurements”, “implement[ing] an acute cardiac ischemia time-insensitive predictive instrument”, and “implementing an enrollment process for enrolling patients in the particular trial” with the structure of claims 10, 13, 15, and 16 including “integrated into one of the clinical instruments”, “constituents of one or more remote components”, “implemented on the central component”, and “application-specific circuitry”. The disclosure contains adequate physical structure for performing the function on a processor (see the disclosure in ¶ 020). However, while the process of storing measurements is considered a coextensive function (see MPEP § 2181(II)(b)) and therefore can be presumed to be a function of any general purpose computer without any special programming, there is an inadequate description of the algorithm for “implementing the predictive instrument”, “implement[ing] an acute cardiac ischemia time-insensitive predictive instrument”, and “implementing an enrollment process for enrolling patients in the particular trial”  in any understandable terms – including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. 
clinical-trial enroller in claim 9 performs the function of “us[ing] data provided by the one or more clinical instruments and data in a stored cohort definition to output a recommendation” but lacks the sufficient structure to perform such tasks. The disclosure does not provide additional structure for the clinical-trial enroller in the form of an algorithm to perform the function or the physical structure capable of performing the function.  
central component in claims 11 and 15 performs the functions of “carry[ing] out cohort discovery” and “implementing the predictive instrument” (see the specification in ¶ 028-
cohort-discovery component in claims 11, 12, and 13 performs the function of  “carr[ing] out cohort discovery”, “predict[ing] a yield of suitable subjects from a first population”, “determine that the predicted yield exceeds a threshold of sufficiency”, and “configure[ing] one or more decision-support devices that are constituents of one or more remote components that serve the first population, thereby implementing an enrollment process for enrolling patients in the particular trial” but lacks the sufficient structure to perform such tasks. The disclosure contains adequate physical structure for performing the function on a host [computer] device (see the disclosure in ¶ 052). The disclosure does not provide additional structure for the central component in the form of an algorithm to perform the function. 
cohort-discovery process in claim 14 and 20 performs the function of “carry out cohort discovery using a cohort definition that defines characteristics of patients that are to be enrolled in a particular trial” but lacks the sufficient structure to perform such tasks. The disclosure contains adequate physical structure for performing the function on a host [computer] device (see the disclosure in ¶ 052). The disclosure does not provide additional structure for the cohort-discovery process in the form of an algorithm to perform the function. 
central system in claim 17 performs the function of “determine the predictive instrument based on at least clinical data to determine configuration data selected from the group consisting of regression coefficients, neural-network weights, and decision trees, wherein the configuration data defines an input-output function of the predictive instrument for see the disclosure in ¶ 053 and ¶ 020 stating that a decision support device is in data communication with the central system but fails to provide physical structure for the central system).  
remote component in claim 18 performing the functions of “receiving measurements from a set of one or more clinical instruments associated with a subject; using stored configuration data and/or a stored procedural specification for computing both a predictive instrument and an enrollment recommendation; communicating with a central component via a data communication link along which travels the configuration data and/or the procedural specification and/or the measurements” but lacks the sufficient structure to perform such tasks. The disclosure does not provide additional structure for the remote component in the form of an algorithm to perform the function or the physical structure capable of performing the function.
remote system in claim 19 performs the function of “receiving configuration data and/or a procedural specification for use in the computing of the predictive instrument and/or in the computing of the enrollment recommendation” but lacks the sufficient structure to perform the task. The disclosure does not provide additional structure for the remote system in the form of an algorithm to perform the function or the physical structure capable of performing the function. 
While the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology, the 
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Claim limitations:
procedural specification in claims 1 and 18;
predictive instrument in claims 1, 8, 16, 17, 18, and 19;
decision-support device in claims 5, 6, 7, 10, 13, 14, 15, and 16;
clinical-trial enroller in claim 9;
central component in claims 11 and 15;
cohort-discovery component in claims 11, 12, and 13;
cohort-discovery process in claim 14 and 20;
central system in claim 17;
remote component in claim 18; -AND-
remote system in claim 19
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see 35 USC § 112(a) rejection and 35 USC § 112(f) descriptions above for an explanation why there is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function or why there is no clear linkage between the structure, material, or acts and the function). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 12 recites the limitation "configured to determine that the predicted yield exceeds a threshold of sufficiency".  There is insufficient antecedent basis for this limitation in the claim. It is unclear by the claim language what intended yield is to be compared to a threshold. Therefore, the claim will be interpreted to read on any system that utilizes a threshold during the enrollment determination process.



Claim Rejections - 35 USC § 103 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daudelin and Beshansky, Using Specialized Information Technology to Reduce Errors in Emergency Cardiac Care, 3 Advances in Patient Safety: From Research to Implementation 7-21 (Feb. 2005)[hereinafter Daudelin] in view of Munos (US Patent Application No. 2015/0058033)[hereinafter Munos]. 
As per claim 1, Daudelin teaches on the following limitations of the claim: 
an apparatus comprising a remote component (150), the remote component comprising is taught in the § Hardware, software, and architecture on p. 16, Figure 2. on p. 10, and in the § Introduction on p. 8 ¶ 3 (teaching on a medical data analysis device (here - the Acute Cardiac Ischemia Time-Insensitive Predictive Instrument Information System (ACI-TIPI-IS)) with a central server and remote Acute Cardiac Ischemia Time-Insensitive (ACI-TIPI-IS) electrocardiographs (ECG or EKG));
a first interface for receiving measurements from a set of clinical instruments associated with a subject is taught in the § Hardware, software, and architecture on p. 16, Figure 2. on p. 10, and in the § Introduction on p. 8 ¶ 3 (teaching on the medical data analysis device (here - the "benchmarking datacenter") receiving patient data (treated as synonymous to measurements; here - patient's ECG waveform data) from an external patient data measuring device);
a processor configured to process the measurements
the processor being coupled to storage that stores configuration data and/or that stores a procedural specification wherein the configuration data and/or the procedural specification are used for computation of a predictive instrument that uses at least some of the measurements to produce an output for presentation to a clinician and is taught in the § Hardware, software, and architecture on p. 16 and § System Installation on p. 16-17 (teaching on the medical data analysis device's SQL database for storing Acute Cardiac Ischemia Time-Insensitive Predictive Instrument Information System (ACI-TIPI-IS) instrument protocol wherein the ACI-TIPI includes configuration data for running the TIPI-IS to address hospital-specific operation needs and procedural data for patient data collection protocols (ACI-TIPI));
a second interface for communicating with a remote system via a data communication link is taught in the § Hardware, software, and architecture on p. 16, Figure 2. on p. 10, and in the § Introduction on p. 8 ¶ 3 (teaching on a hospital clinical information interface in network connection via a communication link with the benchmarking datacenter); -AND-
the second interface being part of a communication path for receipt of the configuration data and/or a procedural specification and/or for transmission of the measurements to the remote system is taught in the § Hardware, software, and architecture on p. 16 and § System Installation on p. 16-17 (teaching on hospital clinical information system within the emergency department including configuration data for running the TIPI-IS to address hospital-specific operation needs and procedural data for patient data collection protocols (ACI)).
Daudelin fails to teach the following limitation of claim 1. Munos, however, does teach the following: 
for computation of an enrollment recommendation for enrollment of the subject into at least one clinical trial is taught in the Detailed Description in ¶ 0054-55, ¶ 0032, ¶ 0026, ¶ 
the enrollment recommendation being for presentation to the clinician; and is taught in the Detailed Description in ¶ 0064   (teaching on the clinical trial enrollment patient identification being presented to a clinician).
One having ordinary skill in the art at the time the invention was filed would combine the ACI-TIPI-IS system of Daudelin with the clinical trial enrollment recommendation system of Munos with the motivation of “enable[ing] filtering of candidate populations with precision and accuracy based on detailed tracking of trial measurement characteristics” (Munos in the Summary in ¶ 0007).
As per claim 2, the combination of Daudelin and Munos discloses all of the limitations of claim 1. Daudelin also discloses the following: 
the apparatus of claim 1, further comprising a central system, wherein the remote component is one of a plurality of identically-structured remote components, all of which are in data communication with the central system, wherein the remote components and the central system together defined a medical decision support system is taught in the § Hardware, software, and architecture on p. 16, Figure 2. on p. 10, and in the § Introduction on p. 8 ¶ 3 (teaching on a plurality of hospital clinical information interfaces in network connection via a communication link with the central benchmarking datacenter to form the Acute Cardiac Ischemia Time-Insensitive Predictive Instrument Information System (ACI-TIPI-IS)).
As per claim 3, the combination of Daudelin and Munos discloses all of the limitations of claim 1. Daudelin also discloses the following: 
the apparatus of claim 1, wherein the set of clinical instruments comprises an EKG is taught in the § Introduction on p. 8 ¶ 3 (teaching on the patient data including ECG waveform data).
As per claim 4, the combination of Daudelin and Munos discloses all of the limitations of claim 1. Daudelin fails to teach the following; Munos, however, does disclose:
the apparatus of claim 1, wherein the set of clinical instruments comprises a blood-oxygen sensor is taught in the Detailed Description in ¶ 0035-37 (teaching on the input patient clinical data including data from an oxygen sensor).
One having ordinary skill in the art at the time the invention was filed would combine the ACI-TIPI-IS system of Daudelin with the clinical trial enrollment recommendation system utilizing oxygen sensor data of Munos with the motivation of providing “captured data [that] can then be analyzed by the system to ensure careful and accurate selection of patients for a trial pool of patients” (Munos in the Detailed Description in ¶ 0038).
As per claim 5, the combination of Daudelin and Munos discloses all of the limitations of claim 1. Daudelin also discloses the following: 
the apparatus of claim 1, further comprising a decision-support device for implementing the predictive instrument, wherein the first interface provides the measurements to the decision-support device is taught in the § Hardware, software, and architecture on p. 16, Figure 2. on p. 10, and in the § Introduction on p. 8 ¶ 3 (teaching on the medical data analysis device (treated as synonymous to decision-support device; here - the "benchmarking datacenter") receiving patient data (treated as synonymous to measurements; here - patient's ECG waveform data) from an external patient data measuring device).
As per claim 6, the combination of Daudelin and Munos discloses all of the limitations of claim 5. Daudelin also discloses the following: 
the apparatus of claim 5, wherein the decision-support device stores the measurements is taught in the § Hardware, software, and architecture on p. 16, Figure 2. on p. 10, and in the § Introduction on p. 8 ¶ 3 (teaching on the medical data analysis device (here - the "benchmarking datacenter") storing patient data from external patient data measuring devices in a memory).
As per claim 7, the combination of Daudelin and Munos discloses all of the limitations of claim 5. Daudelin also discloses the following: 
the apparatus of claim 5, wherein decision-support device is configured to implement an acute cardiac ischemia time-insensitive predictive instrument is taught in the § Hardware, software, and architecture on p. 16 and § System Installation on p. 16-17 (teaching on the predictive instrument being an Acute Cardiac Ischemia Time-Insensitive Predictive Instrument (ACI-TIPI)). 
As per claim 8, the combination of Daudelin and Munos discloses all of the limitations of claim 5. Daudelin also discloses the following: 
the apparatus of claim 5, wherein the predictive instrument comprises a predictive-instrument definition that provides at least one of configuration data and a procedural specification for the predictive instrument is taught in the § Hardware, software, and architecture on p. 16 and § System Installation on p. 16-17 (teaching on the medical data analysis device's SQL database for storing Acute Cardiac Ischemia Time-Insensitive Predictive Instrument Information System (ACI-TIPI-IS) instrument protocol wherein the ACI-TIPI includes configuration data for running the TIPI-IS to address hospital-specific operation needs and procedural data for patient data collection protocols (ACI-TIPI) wherein the combination of both could necessarily be characterized as a predictive-instrument definition).

the apparatus of claim 5, wherein the decision-support device comprises a clinical-trial enroller in data communication with one or more of the clinical instruments is taught in the Detailed Description in ¶ 0054-55, ¶ 0032-37, and ¶ 0026  (teaching on a clinical trial match determination system (treated as synonymous to a clinical-trial enroller) in data communication with patient clinical monitoring devices); -AND-
the clinical-trial enroller being configured to use data provided by the one or more clinical instruments and data in a stored cohort definition to output a recommendation; the recommendation being indicative of a suitability of the subject for enrollment in a particular clinical trial for which the cohort definition provides criteria for enrollment is taught in the Detailed Description in ¶ 0032-34 and ¶ 0024 (teaching on analyzing patient data to determine if the patient qualifies for participating in a clinical trial to better narrow down a population group into a trial cohort, wherein patient qualification utilizes threshold criteria to filter unqualified patients (treated as synonymous to a cohort definition)).
One having ordinary skill in the art at the time the invention was filed would combine the ACI-TIPI-IS system of Daudelin with the clinical trial enrollment recommendation system utilizing external patient monitoring devices of Munos with the motivation of providing “captured data [that] can then be analyzed by the system to ensure careful and accurate selection of patients for a trial pool of patients” (Munos in the Detailed Description in ¶ 0038).
As per claim 10, the combination of Daudelin and Munos discloses all of the limitations of claim 5. Daudelin also discloses the following: 
the apparatus of claim 5, wherein the decision-support device is integrated into one of the clinical instruments is taught in the § Hardware, software, and architecture on p. 16, Figure 
As per claim 11, the combination of Daudelin and Munos discloses all of the limitations of claim 2. Daudelin fails to teach the following; Munos, however, does disclose:
the apparatus of claim 2, wherein the central component comprises a cohort-discovery component that is configured to carry out cohort discovery using a cohort definition that defines characteristics of patients that are to be enrolled in a particular trial is taught in the Detailed Description in ¶ 0032-34 and ¶ 0024 (teaching on a qualification system (treated as synonymous to a cohort-discovery component) analyzing patient data to determine if the patient qualifies for participating in a clinical trial to better narrow down a population group into a trial cohort, wherein patient qualification utilizes threshold criteria to filter unqualified patients (treated as synonymous to a cohort definition)).
One having ordinary skill in the art at the time the invention was filed would combine the ACI-TIPI-IS system of Daudelin with the clinical trial cohort enrollment recommendation system of Munos with the motivation of “enable[ing] filtering of candidate populations with precision and accuracy based on detailed tracking of trial measurement characteristics” (Munos in the Summary in ¶ 0007) by using qualifying cohort enrollment for “faster identification and significant reduction in actual enrollment into a clinical trial… [wherein] 
As per claim 12, the combination of Daudelin and Munos discloses all of the limitations of claim 10. Daudelin fails to teach the following; Munos, however, does disclose:
the apparatus of claim 10, wherein the cohort-discovery component is configured to predict a yield of suitable subjects from a first population said suitable subjects being those subjects that possess the characteristics of patients that are to be enrolled in the particular trial is taught in the Detailed Description in ¶ 0032-34 and ¶ 0024 (teaching on a qualification system (treated as synonymous to a cohort-discovery component) analyzing patient data to determine if the patient qualifies for participating in a clinical trial to better narrow down a population group into a trial cohort, wherein patient qualification utilizes threshold criteria to filter unqualified patients (treated as synonymous to a cohort definition) to find suitable patient subjects).
One having ordinary skill in the art at the time the invention was filed would combine the ACI-TIPI-IS system of Daudelin with the clinical trial cohort enrollment recommendation system of Munos with the motivation of “enable[ing] filtering of candidate populations with precision and accuracy based on detailed tracking of trial measurement characteristics” (Munos in the Summary in ¶ 0007) by using qualifying cohort enrollment for “faster identification and significant reduction in actual enrollment into a clinical trial… [wherein] systematic efficiency is achieved by identifying ideal patient populations (including randomly selected populations)”(Munos in the Detailed Description in ¶ 0024).
As per claim 13, the combination of Daudelin and Munos discloses all of the limitations of claim 11. Daudelin fails to teach the following; Munos, however, does disclose:
the apparatus of claim 11, wherein the cohort-discovery component is further configured to determine that the predicted yield exceeds a threshold of sufficiency and is taught in the 
after having done so, to configure one or more decision-support devices that are constituents of one or more remote components that serve the first population, thereby implementing an enrollment process for enrolling patients in the particular trial is taught in the Detailed Description in ¶ 0054 (teaching on once a qualified patient pool is identified, the administrators can invite (treated as synonymous to enroll) the qualified patients to participate in an actual clinical trial execution including treatment options).
One having ordinary skill in the art at the time the invention was filed would combine the ACI-TIPI-IS system of Daudelin with the clinical trial cohort enrollment recommendation system utilizing threshold data of Munos with the motivation of “enable[ing] filtering of candidate populations with precision and accuracy based on detailed tracking of trial measurement characteristics” (Munos in the Summary in ¶ 0007) by using qualifying cohort threshold to “identify patient symptoms that fall outside of expected ranges and/or qualify as outlier symptoms or responses” (Munos in the Detailed Description in ¶ 0042).
As per claim 14, the combination of Daudelin and Munos discloses all of the limitations of claim 5. Daudelin fails to teach the following; Munos, however, does disclose:
the apparatus of claim 5, further comprising a cohort-discovery process that is implemented on the decision-support device, wherein the cohort-discovery component is configured to carry out cohort discovery using a cohort definition that defines characteristics of patients that are to be enrolled in a particular trial is taught in the 
One having ordinary skill in the art at the time the invention was filed would combine the ACI-TIPI-IS system of Daudelin with the clinical trial cohort enrollment recommendation system of Munos with the motivation of “enable[ing] filtering of candidate populations with precision and accuracy based on detailed tracking of trial measurement characteristics” (Munos in the Summary in ¶ 0007) by using qualifying cohort enrollment for “faster identification and significant reduction in actual enrollment into a clinical trial… [wherein] systematic efficiency is achieved by identifying ideal patient populations (including randomly selected populations)”(Munos in the Detailed Description in ¶ 0024).
As per claim 15, the combination of Daudelin and Munos discloses all of the limitations of claim 2. Daudelin also discloses the following: 
the apparatus of claim 2, further comprising a decision-support device for implementing the predictive instrument, wherein the decision-support device is implemented on the central component is taught in the § Hardware, software, and architecture on p. 16, Figure 2. on p. 10, and in the § Introduction on p. 8 ¶ 3 (teaching on a central medical data analysis device (treated as synonymous to decision-support device; here - the "benchmarking datacenter") receiving patient data (treated as synonymous to measurements; here - patient's ECG waveform data) from an external patient data measuring device).
As per claim 16, the combination of Daudelin and Munos discloses all of the limitations of claim 1. Daudelin also discloses the following: 
the apparatus of claim 1, further comprising application-specific circuitry configured to implement a decision-support device for implementing the predictive instrument, wherein the first interface provides the measurements to the application-specific circuitry is taught in the § Hardware, software, and architecture on p. 16, Figure 2. on p. 10, and in the § Introduction on p. 8 ¶ 3 (teaching on a central medical data analysis device including executable code and appropriate hardware (treated as synonymous to decision-support device; here - the "benchmarking datacenter") receiving patient data (treated as synonymous to measurements; here - patient's ECG waveform data) from an external patient data measuring device).

As per claim 18, Daudelin teaches on the following limitations of the claim: 
a method comprising, at a remote component is taught in the § Hardware, software, and architecture on p. 16, Figure 2. on p. 10, and in the § Introduction on p. 8 ¶ 3 (teaching on a medical data analysis device (here - the Acute Cardiac Ischemia Time-Insensitive Predictive Instrument Information System (ACI-TIPI-IS)) with a central server and remote Acute Cardiac Ischemia Time-Insensitive (ACI-TIPI-IS) electrocardiographs (ECG or EKG) );
receiving measurements from a set of one or more clinical instruments associated with a subject is taught in the § Hardware, software, and architecture on p. 16, Figure 2. on p. 10, and in the § Introduction on p. 8 ¶ 3 (teaching on the medical data analysis device (here - the "benchmarking datacenter") receiving patient data (treated as synonymous to measurements; here - patient's ECG waveform data) from an external patient data measuring device);
using stored configuration data and/or a stored procedural specification for computing both a predictive instrument and is taught in the § Hardware, software, and architecture on p. 16 and § System Installation on p. 16-17 (teaching on the medical data analysis 
the predictive instrument being configured to produce an output for presentation to a clinician based on at least some of the measurements and is taught in the § Hardware, software, and architecture on p. 16 and § System Installation on p. 16-17 (teaching on the medical data analysis device's SQL database for storing Acute Cardiac Ischemia Time-Insensitive Predictive Instrument Information System (ACI-TIPI-IS) instrument protocol); -AND-
communicating with a central component via a data communication link along which travels the configuration data and/or the procedural specification and/or the measurements is taught in the § Hardware, software, and architecture on p. 16 and § System Installation on p. 16-17 (teaching on hospital clinical information system within the emergency department including configuration data for running the TIPI-IS to address hospital-specific operation needs and procedural data for patient data collection protocols (ACI)).
Daudelin fails to teach the following limitation of claim 18. Munos, however, does teach the following: 
an enrollment recommendation is taught in the Detailed Description in ¶ 0054-55, ¶ 0032, ¶ 0026, ¶ 0039, and in the Figures at fig. 3  (teaching on generating a clinical trial enrollment patient identification (treated as synonymous to recommendation) utilizing patient clinical input measures); -AND-
the enrollment recommendation being a recommendation to enroll the subject into at least one clinical trial and for presentation to a clinician, and is taught in the Detailed Description 
One having ordinary skill in the art at the time the invention was filed would combine the ACI-TIPI-IS system of Daudelin with the clinical trial enrollment recommendation system of Munos with the motivation of “enable[ing] filtering of candidate populations with precision and accuracy based on detailed tracking of trial measurement characteristics” (Munos in the Summary in ¶ 0007).

As per claim 19, Daudelin teaches on the following limitations of the claim: 
a method for carrying out medical decision support, the method comprising is taught in the § Hardware, software, and architecture on p. 16, Figure 2. on p. 10, and in the § Introduction on p. 8 ¶ 3 (teaching on a medical data analysis device (here - the Acute Cardiac Ischemia Time-Insensitive Predictive Instrument Information System (ACI-TIPI-IS)) with a central server and remote Acute Cardiac Ischemia Time-Insensitive (ACI-TIPI-IS) electrocardiographs (ECG or EKG));
receiving measurements from a set of clinical instruments (160) associated with a subject is taught in the § Hardware, software, and architecture on p. 16, Figure 2. on p. 10, and in the § Introduction on p. 8 ¶ 3 (teaching on the medical data analysis device (here - the "benchmarking datacenter") receiving patient data (treated as synonymous to measurements; here - patient's ECG waveform data) from an external patient data measuring device);
computing a predictive instrument using at least some of the measurements to produce an output for presentation to a clinician
communicating with a remote system via a data communication link, wherein communicating with the remote system includes is taught in the § Hardware, software, and architecture on p. 16 and § System Installation on p. 16-17 (teaching on hospital clinical information system within the emergency department including configuration data for running the TIPI-IS to address hospital-specific operation needs and procedural data for patient data collection protocols (ACI));
receiving configuration data and/or a procedural specification for use in the computing of the predictive instrument and/or in the computing of the enrollment recommendation, and/or is taught in the § Hardware, software, and architecture on p. 16 and § System Installation on p. 16-17 (teaching on the medical data analysis device's SQL database for storing Acute Cardiac Ischemia Time-Insensitive Predictive Instrument Information System (ACI-TIPI-IS) instrument protocol wherein the ACI-TIPI includes configuration data for running the TIPI-IS to address hospital-specific operation needs and procedural data for patient data collection protocols (ACI-TIPI)); -AND-
transmitting the measurements to the remote system is taught in the § Hardware, software, and architecture on p. 16 and Figure 2. on p. 10 (teaching on transmitting the measurements to the central benchmarking datacenter).
Daudelin fails to teach the following limitation of claim 19. Munos, however, does teach the following: 
computing an enrollment recommendation for enrollment of the subject into at least one clinical trial for presentation to the clinician; and is taught in the Detailed Description in ¶ 0064   (teaching on the clinical trial enrollment patient identification being presented to a clinician).
One having ordinary skill in the art at the time the invention was filed would combine the ACI-TIPI-IS system of Daudelin with the clinical trial enrollment recommendation system of Munos with the motivation of 

As per claim 20, Daudelin teaches on the following limitations of the claim: 
measurements from a set of clinical instruments associated with said device is taught in the § Hardware, software, and architecture on p. 16, Figure 2. on p. 10, and in the § Introduction on p. 8 ¶ 3 (teaching on the medical data analysis device (here - the "benchmarking datacenter") receiving patient data (treated as synonymous to measurements; here - patient's ECG waveform data) from an external patient data measuring device).
Daudelin fails to teach the following limitation of claim 20. Munos, however, does teach the following: 
a method comprising supporting a clinical trial using a plurality of devices, wherein supporting the clinical trial comprises is taught in the Detailed Description in ¶ 0032-34 and ¶ 0024 (teaching on analyzing patient data from a plurality of input devices to determine if the patient qualifies for participating in a clinical trial to better narrow down a population group into a trial cohort, wherein patient qualification utilizes threshold criteria to filter unqualified patients (treated as synonymous to a cohort definition));
at each of the plurality of devices, enrolling a subject into the clinical trial based on enrollment-criterion data stored in the device and is taught in the Detailed Description in ¶ 0054-55, ¶ 0032-37, and ¶ 0026  (teaching on a clinical trial match determination system (treated as synonymous to a clinical-trial enroller) in data communication with patient clinical monitoring devices);
monitoring enrollment of subjects at the devices wherein monitoring enrollment includes processing measurements collected from the clinical instruments associated with the devices; and is taught in the Detailed Description in ¶ 0032-34 and ¶ 0024 (teaching on 
using stored measurements collected from the clinical instruments associated with the devices in a cohort discovery process associated with an enrollment criterion is taught in the Detailed Description in ¶ 0032-34 and ¶ 0024 (teaching on a qualification process (treated as synonymous to a cohort discovery process) analyzing patient data to determine if the patient qualifies for participating in a clinical trial to better narrow down a population group into a trial cohort, wherein patient qualification utilizes threshold criteria to filter unqualified patients (treated as synonymous to a cohort definition)).
One having ordinary skill in the art at the time the invention was filed would combine the ACI-TIPI-IS system of Daudelin with the clinical trial enrollment recommendation system of Munos with the motivation of “enable[ing] filtering of candidate populations with precision and accuracy based on detailed tracking of trial measurement characteristics” (Munos in the Summary in ¶ 0007).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Daudelin and Beshansky, Using Specialized Information Technology to Reduce Errors in Emergency Cardiac Care, 3 Advances in Patient Safety: From Research to Implementation 7-21 (Feb. 2005)[hereinafter Daudelin] in view of Munos (US Patent Application No. 2015/0058033)[hereinafter Munos] in further view of Selker et al. (US Patent Application No. 2003/0032871)[hereinafter Selker]. 
As per claim 17, the combination of Daudelin and Munos discloses all of the limitations of claim 2. Daudelin fails to teach the following; Selker, however, does disclose:
the apparatus of claim 2, wherein the central system is configured to determine the predictive instrument based on at least clinical data to determine configuration data selected from the group consisting of regression coefficients, neural-network weights, and decision trees is taught in the Detailed Description in ¶ 0028-31, ¶ 0020, ¶ 0025 and ¶ 0041 (teaching on the configuration data for the predictive instrument being determined via neural-network weights, regression coefficients, and decision trees); -AND-
wherein the configuration data defines an input-output function of the predictive instrument for download to a decision-support device at the remote component is taught in the Detailed Description in ¶ 0020 (teaching on altering/updating the configuration data depend upon the function that is performed (i.e. the output) by the predictive instrument which in turn determines the set of clinical variables that are required to perform that function (i.e. the input)).
One having ordinary skill in the art at the time the invention was filed would combine the ACI-TIPI-IS system with the clinical trial enrollment recommendation system of Daudelin and Munos with the predictive instrument configuration determination system of Selker with the motivation of providing “incorporation of … adjustments into the medical instrument or computer equipment that houses the predictive instrument so that in the specific settings or relating to specific care of specific patients will be able to have their specific customizable predictions” (Selker in the Summary in ¶ 0014).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
McIntyre et al. (US Patent App No. 2017/0185730) teaching on clinical decision support system for the selection of candidates for clinical trials in the Abstract and in the Detailed Description in ¶ 0018; -AND-
Harry P. Selker et al., Emergency Medical Service Predictive Instrument-Aided Diagnosis and Treatment of Acute Coronary Syndromes and ST-segment Elevation Myocardial Infarction in the IMMEDIATE Trial, 15(2) Prehospital Emergency Care 139-148 (March 2011) teaching 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626